John D. Kimball
Thomas H. Belknap, Jr.
BLANK ROME LLP
1271 Avenue of the Americas
New York, New York 10020
Telephone: (212) 885-5000
Fax: (212) 885-5001
jkimball@blankrome.com
tbelknap@blankrome.com
Attorneys for Ridgebury Kilo LLC
UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
 In Re Application of Seawolf Tankers Inc.
 and Heidmar Inc.,
                                               3:20-cv-01294 (PKC)
 Request for Discovery Pursuant to 28 U.S.C.
 § 1782




              MEMORANDUM OF LAW IN OPPOSITION TO APPLICATION
                  FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782




151449.06500/123793619v.1
                                                     TABLE OF CONTENTS

                                                                                                                                        Page(s)

PRELIMINARY STATEMENT .....................................................................................................1

FACTS .............................................................................................................................................2

ARGUMENT ...................................................................................................................................6

   POINT I                     RIDGEBURY KILO HAS STANDING TO CHALLENGE THE §
                               1782 DISCOVERY APPLICATION..............................................................6

   POINT II                    PETITIONER IS NOT ENTITLED TO DISCOVERY FOR USE IN
                               THE LONDON ARBITRATION ON ITS UNRIPE CONTINGENT
                               INDEMNITY CLAIM ....................................................................................7

   POINT III                   PETITIONER DOES NOT NEED THE DISCOVERY FOR USE IN
                               THE UAE TO SUPPORT ITS ARREST CLAIM........................................11

   POINT IV                    PETITIONERS’ PURPORTED MARSHALL ISLANDS ACTION
                               FOR INJUNCTION RELIEF OR RECEIVERSHIP IS SPECULATIVE
                               AND MOOT .................................................................................................12

   POINT V                     THE COURT SHOULD EXERCISE ITS DISCRETION TO REJECT
                               THE APPLICATION FOR DISCOVERY ...................................................14

CONCLUSION ..............................................................................................................................15




                                                                         i
151449.06500/123793619v.1
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

In re Application of Gorsoan Ltd.,
    435 F. Supp. 3d 589 (S.D.N.Y. 2020)........................................................................................9

In re Application of Seawolf Tankers et al.,
    1:20-mc-00299 (S.D.N.Y.)(PKC) ..............................................................................................5

Petition of Asia Maritime Pacific Ltd.,
    253 F. Supp. 3d 701 (S.D.N.Y. 2015)..................................................................................9, 10

Bottiglieri Di Na Vigazione SpA v. Tradeline LLC,
   472 F. Supp. 2d 588 (S.D.N.Y. 2007), aff’d, 293 Fed. Appx. 36 (2d Cir. 2008) ......................8

de Leon v. Clorox Co.,
    2020 WL 4584204 (N.D. Cal. 2020) .........................................................................................7

Euromepa S.A. v. R. Esmerian, Inc.,
   51 F.3d 1095 (2d Cir.1995)........................................................................................................9

Europema S.A. v. R. Esperian, Inc.,
   154 F.3d 24 (2d Cir. 1998).....................................................................................................7, 8

In re Guo,
    965 F.3d 96 (2d Cir. 2020).....................................................................................................7, 8

In re Hornbeam Corp.,
    2015 WL 13647606 (S.D.N.Y. 2015) ........................................................................................7

Jiangsu Steamship Co., Ltd. v. Success Superior Ltd.,
    2015 WL 3439220 (S.D.N.Y. 2015) ......................................................................................8, 9

In re Ex Parte Petition of Shagang Shipping Co., Ltd.,
    2014 WL 1744264 (S.D.N.Y. 2014) ..................................................................................10, 14

Statutes

28 U.S.C. § 1782 .................................................................................................................... passim




                                                                    ii
151449.06500/123793619v.1
                                PRELIMINARY STATEMENT

        Ridgebury Kilo LLC submits this Memorandum of Law in opposition to the Application

by petitioners Seawolf Shipping Inc. and Heidmar, Inc. (“Petitioners”) for an order granting

discovery pursuant to 28 U.S.C. § 1782. (Dkt. No. 1).

        Petitioners seek to stretch the boundaries of 28 U.S.C. § 1782 beyond all permissible limits,

seeking vast asset and corporate organization and financial discovery from 18 banks and multiple

corporate affiliates, all concerning a contingent indemnity claim in London arbitration that is not

yet even ripe for adjudication. This is a premature fishing expedition in the extreme, and this Court

should not countenance such abuse of the discovery privileges granted by § 1782.

        In the first place, Petitioners’ indemnity claim, relating to a claim against Seawolf

concerning the ocean carriage of a cargo of petroleum products that has only just been filed against

it in New York and which is a long way away from resulting in any concrete liability on Petitioners’

part, is subject to London arbitration. The law of this Circuit is very clear that a party may not use

§ 1782 to obtain discovery in aid of a foreign private commercial arbitration. Moreover, inasmuch

as this claim concerns potential future indemnity in respect of claims against them, it is not yet

even ripe for adjudication and may not be for quite some time, if ever.

        Petitioners claim they need the discovery in aid of pending vessel arrest proceedings in the

United Arab Emirates, but such asset-search discovery should not be available under § 1782,

particularly where it represents an attempt to end-run the prohibition against discovery in aid of

foreign arbitration. In any event, Petitioners fundamentally misstate the nature and scope of the

dispute in the arrest proceeding, incorrectly contending that it concerns factual issues of alter ego

and corporate veil piercing. This is incorrect; in fact, the dispute centers around the far more

limited question whether a vessel owned by one registered owner can be arrested as security for

claims against another registered owner where both companies are commonly owned in a “group”


151449.06500/123793619v.1
by a corporate parent. This is purely a legal dispute and could not turn on any discovery available

in this jurisdiction.

        Petitioners also state that they require the discovery to support a planned action in the

Marshall Islands; however, their contention that they will seek an injunction is moot inasmuch as

the relevant vessels have already been sold in the ordinary course. And any suggestion that

Petitioners might be able to place any entity into receivership in respect of their claims ignores the

very high legal burden which they candidly concede they would have to show, but which they have

failed to demonstrate in their application here.

        Simply put, this discovery application is one part fishing expedition and one part

harassment; this Court should not be a party to such wild, invasive and grossly premature asset

searching efforts where it is far from clear that there will ever even be a ripe claim on the merits;

much less that Petitioners might ultimately prevail. Accordingly, Petitioners should be denied

relief under § 1782 and all subpoenas should be quashed.

                                               FACTS

        Ridgebury Kilo LLC (“Owner”) was the registered owner of the tanker vessel

RIDGEBURY PROGRESS (“PROGRESS”). PROGRESS was on time charter to petitioner

Seawolf pursuant to a charter party dated July 31, 2015 (the “Headcharter”), and it was entered in

a vessel pool agreement with Seawolf and Heidmar also dated July 31, 2015. Under that

agreement, PROGRESS was entered into a vessel pool with other vessels also on charter to

Seawolf and under commercial management by Heidmar. At all relevant times PROGRESS was

insured for protection and indemnity risks (i.e., third-party liability claims) with the Standard Club,

which is a member of the International Group of P&I Clubs.

        Seawolf subchartered PROGRESS to Laurel Shipping Inc. pursuant to a voyage charter

party dated November 20, 2019 for the carriage of petroleum products (the “Subcharter”).

                                                   2
151449.06500/123793619v.1
Disputes arose under that charter, and on or about July 7, 2020 Seawolf commenced an action in

the District Court for the Southern District of New York against Laurel, asserting various claims

under the charter and seeking damages and a maritime attachment pursuant to Rule B of the

Supplemental Admiralty Rules of Procedure. (Seawolf Tankers v. Laurel Shipping, 1:20-cv-05198

(RA); the “Laurel Action”)). On July 22, 2020, Laurel’s counsel sent Petitioners’ counsel a

demand letter in respect of alleged “market loss” damages on a cargo of crude petroleum products

carried aboard PROGRESS, in the amount of approximately $17 million, plus $2.7 million in other

“logistical expenses in connection with the need to dispose of the product.” (Power Dec. Ex. 5,

Dkt No. 4-3).

        In response to Laurel’s demand letter, on July 29, 2020 Petitioners commenced a vessel

arrest action in the United Arab Emirates against M/V RIDGEBURY PURPOSE (“PURPOSE”),

whose registered owner was Ridgebury Mike LLC. As more fully described in the accompanying

declaration of Omar N. Omar, lead counsel for Ridgebury Mike in the UAE proceedings,

Petitioners alleged in that arrest action that Ridgebury Mike is a single-purpose company; that it

and Ridgebury Kilo, registered owner of PROGRESS, are both owned by the same corporate

parent company; and that, accordingly, PURPOSE should be subject to arrest to stand as security

for Petitioner’s claims against Ridgebury Kilo relating to PROGRESS because they are in the same

“group” of companies. In support of its application, Petitioner’s submitted an “expert report” of

Captain Mohammed Matar Al Mehairi which purports to analyze the corporate affiliation of

Ridgebury Kilo and Ridgebury Mike and ultimately contends as follows:

                            According to the maritime commercial custom, the
                            companies that are members of the same group are
                            responsible for all debts owed from any of them.
                            Therefore, my company and Seawolf Tankers Inc.,
                            Heidmar Inc. have the right to request the applying
                            precautionary seizure on the ships owned by this


                                                    3
151449.06500/123793619v.1
                            Group to meet the value of the excellent maritime
                            debt on the ship Progress.

See Omar Declaration Ex. A (English translation).

        On August 8, 2020, Ridgebury Mike filed a Grievance Application before the Fujiarah

Federal Court of the First Instance, objecting to the arrest and posting a bank guaranty in favor of

the Petitioners in the amount of AED 72,397,500 (roughly $19.7 million), subject to its right to

challenge the arrest. (Omar Dec. Ex. B). In its opposition to the arrest, Ridgebury Mike raises

several objections. Of relevance for present purposes, it does not dispute as a matter of fact that

Ridgebury Mike and Ridgebury Kilo are both separate legal entities that are owned by the same

corporate parent; rather, it challenges as a matter of UAE law that one such company’s vessel can

be arrested to secure claims against another separately registered company in the same such group

of companies. (See Omar Dec. ¶¶ 8 to 10). The Grievance Action action remains pending, with

Petitioners currently scheduled to submit their opposition to Ridgebury Mike’s objections on

September 15, 2020.

        Meantime, on August 2, 2020, Seawolf demanded arbitration of Owner in London pursuant

to the terms of the Headcharter, seeking indemnification for any amounts for which they may be

liable to Laurel. Owner has, just today, appointed its arbitrator in response to Petitioners’

arbitration demand.

        On August 19, 2020, Laurel filed a counterclaim in the Laurel action claiming damages of

$18 million in connection with the claim asserted in their July 22 demand letter. (Laurel Action at

Dkt No. 21). No substantive steps have occurred either in the Laurel Action nor the London

arbitration.




                                                   4
151449.06500/123793619v.1
        On August 22, 2020, Ridgebury Mike concluded a long-contracted sale of the PURPOSE.

(Kimball Dec. Ex. B). PROGRESS had previously been sold in June 2020. (Kimball Dec. Ex.

A).

        On August 21, 2020, Petitioners commenced an ex parte application in the Southern

District of New York pursuant to 28 U.S.C. § 1782 seeking discovery from 18 banks who serve as

correspondent banks for international wire transfers un U.S. dollars. (In re Application of Seawolf

Tankers et al., 1:20-mc-00299 (S.D.N.Y.)(PKC); the “NY Action”). They seek, inter alia, two

full years of records relating to every wire transfer to, from, or referencing 16 different corporate

entities and vessels within the Ridgebury “group.” (See Kimball Dec. Ex. C for representative

example bank subpoena). Additionally, they sought to subpoena Riverstone Holdings LLC with

only the vaguest of allegation about how that entity might relate to Petitioners’ claims against

Owner in this matter. See Power Dec., Dkt No. 4, ¶32.

        Although Petitioners were already in direct communication with counsel for Ridgebury

Mike in connection with the UAE arrest proceedings and with Owner’s London solicitors in

connection with the London arbitration, Petitioners at no time provided either with any notice that

this action had been filed or that extensive ex parte discovery orders were being sought. Owner

only learned of this action by pure chance, and Owner’s counsel filed notices of appearance in the

matter on August 25, 2020. (NY Action, Dkt Nos. 8 and 9). Before Owner had an opportunity to

submit any objection to the ex parte application, however, on August 26, 2020 the Court issued its

Order Granting Ex Parte Application for Discovery Pursuant to 28 U.S.C. § 1782. (NY Action,

Dkt. 10). On August 27, 2020 Owner filed a Letter Motion asking the Court to stay its order and

set a briefing schedule for Owner’s opposition to the application, (NY Action, Dkt No. 11);

however, on August 28, 2020 the Court denied that application “without prejudice to the right of



                                                 5
151449.06500/123793619v.1
any party or non-party to assert their rights under Rule 45 and/or section 1782.” (NY Action, Dkt.

No 12).

        Meantime, on August 24, 2020, Petitioners filed this action, also seeking a leave pursuant

to § 1782 to serve document subpoenas upon five different corporate entities, as well as deposition

subpoenas of two individuals, all within the Ridgebury group. Again, the application was filed ex

parte, with no notice given to Owner – even after they had filed their notice of appearance in the

parallel NY action. Here, however, Owner was able to file its letter requesting a briefing schedule

to oppose the discovery application before the Court acted on the application. (Dkt. No. 13). In

response, the Court scheduled a telephone conference for Friday August 28, 2020, at which the

Court set a briefing schedule by which Owner would submit its opposition to the discovery

application by September 3, 2020 and Petitioners would submit their reply by September 8, 2020.

The Court also directed Petitioner to submit copies of its proposed subpoenas so that the Court

could review the scope of the intended discovery requests. Petitioners complied with this request

on August 31, 2020. (Dkt. No. 16).

                                              ARGUMENT

                                                POINT I

                            RIDGEBURY KILO HAS STANDING TO
                            CHALLENGE THE § 1782 DISCOVERY
                            APPLICATION

        Although the proposed subpoenas are directed at third parties, Ridgebury Kilo, as the party

against whom Petitioners actually claim and against whom this discovery is ultimately targeted,

has legal standing to challenge the § 1782 Discovery Application and the scope and breadth of the

subpoenas sought in this matter. As the Second Circuit has explained:

                            We have recognized, though implicitly, that parties
                            against whom the requested information will be used
                            may have standing to challenge the lawfulness of

                                                    6
151449.06500/123793619v.1
                            discovery orders directed to third parties. See In re
                            Letters Rogatory Issued by Dir. of Inspection of
                            Gov't of India, 385 F.2d 1017 (2d Cir. 1967)
                            (quashing subpoenas directed to third-party witness
                            on motion of party aggrieved by discovery
                            order); see also In re Request for Int'l Judicial
                            Assistance, 687 F. Supp. 880, 887 (S.D.N.Y. 1988)
                            (finding that targets of foreign inquiry
                            have standing to oppose § 1782 discovery order
                            directed to third parties on grounds that documents
                            were outside the statute's scope), rev'd on other
                            grounds, 936 F.2d 702 (2d Cir. 1991) (no discussion
                            of standing issue).

Application of Sarrio, S.A., 119 F.3d 143, 148 (2d Cir. 1997). See also In re Hornbeam Corp.,

2015 WL 13647606, *2 (S.D.N.Y. 2015)(“Symeou is a “part[y] against whom the requested

information will be used” and has standing to challenge the issuance of § 1782 subpoenas under

the Rules of Civil Procedure and under the statute itself.”); de Leon v. Clorox Co., 2020 WL

4584204, at *4 (N.D. Cal. 2020)(“…the ultimate targets of a § 1782 discovery order issued to third

parties have ‘standing to challenge the district court’s power to issue a subpoena under the terms

of an authorizing statute.’”).1

                                                    POINT II

                            PETITIONER IS NOT ENTITLED TO
                            DISCOVERY FOR USE IN THE LONDON
                            ARBITRATION    ON    ITS   UNRIPE
                            CONTINGENT INDEMNITY CLAIM

        The Second Circuit reaffirmed in In re Guo, 965 F.3d 96 (2d Cir. 2020), that § 1782 may

not be used to obtain discovery for use in a private foreign arbitration. Here, Petitioners candidly

concede that the primary claim – i.e., on the merits of the dispute, which concerns the carriage of

a cargo of petroleum aboard a vessel pursuant to a charter party – is subject to a pending arbitration


1
  Ridgebury Kilo’s standing to challenge the Discovery Order and the subpoenas is additional to, and not in place of,
the right of any target of Petitioners’ subpoenas to directly challenge such subpoena on whatever grounds may be
available to that party. See Sarrio (“This does not mean that standing to oppose subpoenas issued under § 1782 is
limited to the subpoenaed witness.”).

                                                         7
151449.06500/123793619v.1
in London. In re Guo unequivocally establishes that Petitioners are not entitled to seek discovery

under § 1782 “for use in” the arbitration.

        In fact, the arbitration itself is premature. Petitioners’ claim, a contingent claim for

indemnity in respect of Seawolf’s potential eventual liability to a third party in litigation which

has only just been commenced against it in the Southern District of New York relating to the

carriage of this same cargo, is not even yet ripe under English law. See e.g., Bottiglieri Di Na

Vigazione SpA v. Tradeline LLC, 472 F. Supp. 2d 588 (S.D.N.Y. 2007), aff’d, 293 Fed. Appx. 36

(2d Cir. 2008)(recognizing that contingent charter party indemnity claim was unripe under English

law and therefore could not constitute a “prima facie admiralty claim” which could support a Rule

B maritime attachment). Thus, this claim is a particularly thin reed upon which to base broad and

sweeping discovery requests in this District relating to Owner’s and its affiliates’ assets and

corporate and transactional records.

        Petitioners seek to end-run this clear bar by contending that the discovery they seek has

nothing to do with the London arbitration but is solely intended to support their pending arrest

action in the UAE and an “anticipated” action in the Marshall Islands. The Marshall Islands

“action” is purely speculative at this point, however, and neither it nor the UAE arrest action is an

“adjudicative proceeding” which can separately support the request for discovery here. In

Europema S.A. v. R. Esperian, Inc., 154 F.3d 24 (2d Cir. 1998), for instance, the Second Circuit

held that a French bankruptcy proceeding was not an “adjudicative proceeding” within the

meaning of the statute because “[t]he merits of the dispute between [the parties] have already been

adjudicated and will not be considered in the French Bankruptcy Proceeding.” Id. at 28. Following

Europema, the District Court in Jiangsu Steamship Co., Ltd. v. Success Superior Ltd., 2015 WL




                                                 8
151449.06500/123793619v.1
3439220 (S.D.N.Y. 2015), rejected an application for discovery in aid of attachment proceedings

incidental to the dispute on the merits:

                            Jiangsu does not seek this discovery in order to help
                            decide the “merits of the dispute” between it and
                            SSL; it wants the information about SSL's and
                            Mingli's assets so it can easily obtain advance
                            security for such a judgment … or enforce whatever
                            judgment it might obtain in the as-yet-to-be brought
                            London arbitration. However, neither pre-judgment
                            attachment nor          post-judgment     enforcement
                            proceedings are “adjudicative” in nature; indeed, the
                            latter is the explicit holding of Euromepa, and if an
                            enforcement proceeding is not adjudicative in nature,
                            I fail to see (and Jiangsu does not suggest) how a pre-
                            judgment security proceeding could possibly so
                            qualify.2 [Emphasis added.]

        The Court in In re Application of Gorsoan Ltd., 435 F. Supp. 3d 589 (S.D.N.Y. 2020),

distinguished Jiangsu by noting that the petitioner’s discovery request there was not just “a

collection action” because the discovery could also impact the adjudication of the underlying

merits in the main Cyprus proceeding. Id. at 599. That distinction, however, cuts directly against

the Petitioners here, for the simple reason that Gao explicitly confirms this Circuit’s prohibition

against using § 1782 to seek discovery in aid of the English arbitration, where the merits of this

dispute will eventually be litigated. Second and no less relevant, moreover, is the simple fact that

even a cursory review of the actual discovery sought underscores the fact that it has no relevance

whatsoever to the underlying cargo claim but relates solely to Petitioner’s premature search for

assets and corporate records.

        Petition of Asia Maritime Pacific Ltd., 253 F. Supp. 3d 701 (S.D.N.Y. 2015), as here,

involved contingent indemnity claims by a vessel charterer against the owner relating to pending



2
  The Jiangsu court considered the question whether Euromepa “is still good law” and concluded, with detailed
analysis, “that it is.” Id. at *4.

                                                      9
151449.06500/123793619v.1
cargo claims against the charterer. The petitioner there sought subpoenas of 16 New York banks,

seeking to identify assets against which to enforce an anticipated arbitration award and/or

judgment and to support a possible indemnity claim against the owner in the event the charterer

were to incur liability in respect of the cargo claims. In considering the application, the court

found that “[p]etitioner has failed to establish that the discovery it seeks is ‘for use in a foreign

proceeding’ within the meaning of the statute.” Id. at 705. It further held, moreover, that even if

the petitioner had satisfied the requirements of § 1782, the Court nevertheless would exercise its

discretion to deny the petition “because it is an overly broad fishing expedition that does nothing

to further the twin aims of the statute.” The Court explained:

                            Far from being an efficient means of assistance to
                            participants in international litigation, the subpoenas
                            would direct sixteen large banks to conduct broad
                            searches for information when the Petitioner has
                            provided no basis to believe that Arma ever
                            transacted business through any particular bank.
                            That is too great a burden to impose on non-parties,
                            particularly on an ex parte basis. The Court seriously
                            doubts that this is the example Congress intended to
                            set by authorizing discovery pursuant to § 1782.

Id. at 705.

        The Asia Maritime court further noted in a footnote to the above that “The Southern District

of New York has attracted a number of similar ex parte requests in which the petitioners are

purporting to locate financial information “for use” in a foreign proceeding but are in reality

seeking discovery to determine whether to initiate a proceeding.” Id. at n. 6 (citing cases). This

is just such a case, and Petitioners’ efforts go well beyond the intended purpose of § 1782 and

should be rejected.

        In re Ex Parte Petition of Shagang Shipping Co., Ltd., 2014 WL 1744264 (S.D.N.Y. 2014),

is another case where the Court denied a § 1782 application for discovery of documents not


                                                      10
151449.06500/123793619v.1
relevant to the merits of a pending dispute but related solely to matters of enforcement of a still-

pending claim:

                            Shagang seeks the information requested in the
                            Subpoenas for an issue related to damages in the
                            London Action, and pre-judgment discovery
                            concerning an opposing party's assets “is not
                            permitted ... unless it is relevant to the merits of a
                            claim.... Rather, such discovery is properly reserved
                            for postjudgment proceedings, when a judgment
                            creditor seeks the information necessary to permit it
                            to enforce the judgment.” Sequa Corp. v. Gelmin, 91
                            Civ. 8675(DAB), 1995 U.S. Dist. LEXIS 9338, at *6
                            (S.D.N.Y. 1995). (Emphasis added).

Petitioner’s request for discovery here should be similarly rejected.

                                                 POINT III

                            PETITIONER DOES NOT NEED THE
                            DISCOVERY FOR USE IN THE UAE TO
                            SUPPORT ITS ARREST CLAIM

        In contending that they need the requested discovery “for use in” the UAE arrest action,

Petitioners ignore the very limited grounds they have alleged as the basis for their arrest in that

proceeding, and they also ignore the legal basis for Ridgebury Mike’s challenge. As is fully

detailed in the Omar Declaration, the actual issue in dispute in the arrest action is whether, as a

matter of law, a claimant may arrest a vessel belonging to one registered owner in respect of a

claim against a different registered owner on the basis that the vessels are “sisterships” within the

same “group” of companies. This is clear from Petitioners’ own expert submission in the UAE

arrest proceeding, which is quite explicit about what they consider to be the grounds for the arrest,

namely that:

                            According to the maritime commercial custom, the
                            companies that are members of the same group are
                            responsible for all debts owed from any of them.
                            Therefore, my company and Seawolf Tankers Inc.,
                            Heidmar Inc. have the right to request the applying

                                                     11
151449.06500/123793619v.1
                            precautionary seizure on the ships owned by this
                            Group to meet the value of the excellent maritime
                            debt on the ship Progress. [English translation;
                            emphasis added.]

        There is no “alter ego” or “corporate veil piercing” issue before the UAE Court. As the

Omar Declaration makes clear, no such allegations are made in the UAE action, and no such claim

would even be entertained as a matter of UAE law. (Omar Dec. ¶ 5).

        The issue that actually is before the UAE Court is purely a question of law. The fact that

PROGRESS and PURPOSE are each owned by registered owners that are themselves under the

common ownership of a corporate parent is not in dispute, and the resolution of whether an arrest

is permitted on this basis is purely a matter of UAE law. No additional facts need be established

to resolve this question, and no discovery could generate any documents or records that would

alter the outcome of this dispute. (See Omar Dec. ¶¶ 8-10). Indeed, as explained in the Omar

Declaration, the UAE Court would not entertain additional factual submissions at this stage of the

proceedings in any event. (Omar Dec. ¶ 5).

                                               POINT IV

                            PETITIONERS’ PURPORTED MARSHALL
                            ISLANDS ACTION FOR INJUNCTION
                            RELIEF    OR    RECEIVERSHIP  IS
                            SPECULATIVE AND MOOT

         Petitioners’ “anticipated” Marshall Islands action is also not a sufficient basis to support

this premature and overly broad discovery sweep. In the first place, Petitioners’ original purported

basis for the action – that they would seek to “enjoin the dissipation of sale proceeds from the sale

of the PURPOSE,” (See Dkt. 5 at p. 8) – is moot because the vessel has already been sold. (See

Kimball Dec. Ex. B). Petitioners may assert that it was wrongful for Ridgebury Mike to sell the

PURPOSE and distribute proceeds at a time when it “knew” there was an outstanding claim against

Ridgebury Kilo and the PROGRESS, but such argument ignores several critical facts: first,

                                                   12
151449.06500/123793619v.1
Ridgebury Mike had just posted a bank guaranty of roughly $19.7 million in favor of Petitioners

on this very claim; second, Petitioners’ claim is not even against Ridgebury Mike; and third, even

to this day Heidmar’s statement of the pool account reflects several million dollars still due -to

Ridgebury Kilo and Ridgebury Mike in respect of receivables still to be collected and working

capital. Petitioners cannot legitimately contend that Ridgebury Mike had some never-ending legal

duty to put the sale of the PURPOSE on hold – which, under the sales contract with the buyer, it

obviously would have had no right to do – or to indefinitely hold on to the sale proceeds – even

while Petitioners are already holding full security and substantial funds on account – on the abstract

chance that Petitioners’ arrest action might be vacated and that Petitioners might someday,

somewhere, be able to prove some right to get at the sales proceeds of the PURPOSE in respect of

a contingent indemnity claim against a different legal entity that is not even ripe. Petitioners

haven’t just put the cart before the horse; they don’t even have a horse yet!

        Any contention that Ridgebury Kilo acted improperly in selling the PROGRESS in June

2020 – before any of these claims even arose – is equally disingenuous. And for the same reason

as with the PURPOSE, any application for an injunction would be entirely moot inasmuch as the

sale occurred months ago. Moreover, any suggestion of urgency is belied by the fact that

Petitioners time chartered the PROGRESS from Ridgebury Kilo and voyage chartered it to Laurel

for the voyage which gives rise to Laurel’s claim here. Petitioners knew of the events, and

Heidmar, as commercial manager, knew of the long-pending sale of the PROGRESS to a third-

party upon the completion of that voyage.

        Petitioners suggest they could make an application to appoint a receiver; however, they

candidly acknowledge that to obtain such an order they would have to “make a clear showing that

(1) an emergency exists and (2) that a receiver is necessary to protect the property interests of the



                                                 13
151449.06500/123793619v.1
movant.” (Dkt. 5, p. 9). Petitioners would equally have to show “probability of success in the

action” and “irreparable harm,” among other high threshold showings.                    Here, there is no

“emergency” given that the sales have already occurred; there could not possibly be any

“probability of success” given that Petitioners do not even have a ripe claim; and any allegation of

“irreparable harm” is purely speculative and unsubstantiated.

        To attempt to meet these high threshold bars to proceeding as they suggest in the Marshall

Islands, Petitioners have come fishing in New York and Connecticut. But again, asset searching

is far too speculative here where the Petitioners are miles away from even establishing that they

have any actual liability to the sub-charterer Laurel – much less that Owner should eventually have

any liability to Petitioners on their contingent indemnity claim. As discussed in Point II above,

numerous courts in this Circuit have rejected § 1782 discovery applications in similar

circumstances.

                                                  POINT V

                            THE COURT SHOULD EXERCISE ITS
                            DISCRETION    TO     REJECT THE
                            APPLICATION FOR DISCOVERY

        The law is clear that this Court has discretion to reject the requested discovery even where

all the conditions of § 1782 are strictly met. In re Ex Parte Petition of Shagang Shipping Co., Ltd.,

2014 WL 1744264, *2 (S.D.N.Y. 2014), for instance, the Court explained:

                            However, “[o]nce the statutory requirements are met,
                            a district court is free to grant discovery in its
                            discretion.” Schmitz [v. Bernstein, Liebhard &
                            Lifshitz], 376 F.3d [79 (2d Cir. 2004)] at 83–84. “[I]f
                            the district court determines that a party's discovery
                            application under section 1782 is made in bad faith,
                            for the purpose of harassment, or unreasonably seeks
                            cumulative or irrelevant materials, the court is free to
                            deny the application in toto, just as it can if discovery
                            was sought in bad faith in domestic litigation.”
                            Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095,

                                                       14
151449.06500/123793619v.1
                            1101 n. 6 (2d Cir.1995); see also In re an Order
                            Permitting Metallgesellschaft AG to Take Discovery,
                            121 F.3d 77, 79 (2d Cir.1997) (noting that if a court
                            “suspects that the [§ 1782 discovery] request is a
                            ‘fishing expedition’ or a vehicle for harassment, the
                            district court should deny the request” (citation
                            omitted)).

        In the present case, the Petitioners have come out guns-a-blazing – seeking a combined 25

subpoenas against various banks, corporate entities and individuals in the New York and

Connecticut actions seeking detailed and invasive asset and financial discovery – in a case where

they do not even presently have a ripe claim on the merits against Owner. Call it overbroad, call

it speculative, call it a fishing expedition, or call it harassment; by any of those names it is still

wholly improper, and this Court should reject Petitioners’ application entirely.

                                             CONCLUSION

        For the foregoing reasons, Ridgebury Kilo LLC respectfully submits that the Discovery

Order should be vacated, the subpoenas issued pursuant to said order should be quashed, and

Ridgebury Kilo should be granted such other and further relief as may be just and equitable.

Dated: September 3, 2020

                                                  John D. Kimball
                                                  Thomas H. Belknap, Jr.

                                                      /s/ John D. Kimball
                                                  BLANK ROME LLP
                                                  1271 Avenue of the Americas
                                                  New York, New York 10020
                                                  Telephone: (212) 885-5000
                                                  Fax: (212) 885-5001
                                                  jkimball@blankrome.com
                                                  tbelknap@blankrome.com
                                                  Attorneys for Ridgebury Kilo LLC




                                                     15
151449.06500/123793619v.1
